PER CURIAM.
We have recalled the mandate in this case because of the recent decision by the Supreme Court of the United States in Miller v. Florida, - U.S. -, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987), which approved this court’s conclusion in Miller v. State, 468 So.2d 1018 (Fla. 4th DCA 1985), and disapproved the reversal thereof by this state’s highest court in State v. Miller, 488 So.2d 820 (Fla.1986).
We vacate our original opinion in light of Miller and reverse the defendant’s sentence and remand for correction thereof in accordance with Miller.
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.